Citation Nr: 0329109	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00- 13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left (minor) shoulder impingement.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a rupture of the left biceps 
tendon.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for arthritis of the right (major) hand.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for arthritis of the right (minor) hand.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1964 to August 
1966; from January 1984 to August 1984; and from September 
1984 to April 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which, in pertinent 
part, established service connection for degenerative disc 
disease of the lumbar spine; assigned a 10 percent evaluation 
for that disability; established service connection for 
impingement of the left (minor) shoulder, residuals of a 
rupture of the left biceps tendon, arthritis of the right 
hand, and arthritis of the left hand; and assigned 
noncompensable evaluations for those disabilities.  

In an August 2000 written statement, the veteran indicated 
that he would be satisfied with the assignment of 10 percent 
evaluations for his left biceps tendon rupture residuals, 
right hand arthritis, and left hand arthritis.  

In May 2002, the RO granted a 20 percent initial evaluation 
for the veteran's degenerative disc disease of the lumbar 
spine and initial 10 percent evaluations for impingement of 
his left shoulder, residuals of a rupture of the left biceps 
tendon, arthritis of the right hand, and arthritis of the 
left hand.  The RO determined that the award of 10 percent 
evaluations for the veteran's left biceps tendon, right hand, 
and left hand disabilities satisfied his appeal as to those 
issues.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected lumbar 
spine, left shoulder, left biceps tendon, right hand, and 
left hand disabilities.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial evaluation 
in excess of 20 percent for the veteran's lumbar degenerative 
disc disease and initial evaluations in excess of 10 percent 
for the veteran's left (minor) shoulder impingement, left 
biceps tendon rupture residuals, right (major) hand 
arthritis, and left (minor) hand arthritis.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


REMAND

The statutes and regulations governing the adjudication of 
claims for Department of Veterans Affairs (VA) benefits have 
recently been amended.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the appellant of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran's claims have 
not been considered under the amended statutes and 
regulations.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the thirty-day period provided in § 3.159(b)(1) in which 
to respond to a VCCA notice to be misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a period of one full year may be taken to respond to a VCAA 
notice notwithstanding any previously provided information.  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to back and spinal disabilities.  The Board 
observes that the evaluations of the veteran's lumbar spine 
degenerative disc disease has not been reviewed by the RO 
under the amended regulations.  

In reviewing the claims file, the Board observes that the 
August 2000 written statement from the veteran conveys that 
he would be satisfied by the assignment of 10 percent 
evaluations for his left biceps tendon rupture residuals, 
right hand arthritis, and left hand arthritis.  In May 2002, 
the RO granted 10 percent initial evaluations for those 
disabilities.  The record does not reflect that the veteran 
subsequently either explicitly withdrew his appeal as to 
those disabilities or otherwise expressed his satisfaction 
with the awards.  Therefore, the Board finds that the RO 
should request that the veteran submit a written statement 
specifically indicating whether he wished to withdraw or 
continue his appeal as to each of those issues.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he submit a 
written statement specifically clarifying 
whether he wished to withdraw or continue 
his appeal from the denial of initial 
evaluations in excess of 10 percent for 
his left biceps tendon rupture residuals, 
right (major) hand arthritis, and left 
(minor) hand arthritis.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected degenerative 
disc disease of the lumbar spine and left 
shoulder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should identify the limitation 
of activity imposed by the veteran's 
service-connected lumbar spine disability 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbar 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  
Regarding the left shoulder, the examiner 
should describe the limitation of motion 
(LOM) values, measuring from the 
veteran's side according to the criteria 
in Diagnostic code 5201, which provide 
for LOM to 25 degrees from side, midway 
between side and shoulder, or at shoulder 
level.  The examiner should express an 
opinion as to the impact of the veteran's 
lumbar spine disability and left shoulder 
disability upon his vocational pursuits.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 20 percent for 
his lumbar spine degenerative disc 
disease and an initial evaluation in 
excess of 10 percent for his left (minor) 
shoulder impingement with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the veteran has opted to 
continue his appeal from the denial of 
initial evaluations in excess of 10 
percent for his left biceps tendon 
rupture residuals, right (major) hand 
arthritis, and left (minor) hand 
arthritis, the RO should readjudicate 
those issues as well.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

